Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stango on 02 March 2021.
The application has been amended as follows: 
In claim 17, “according to claim 1” was added after “actuator” in line 1. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A rotary actuator, comprising: 
an electric motor comprising:
a left shaft projecting out towards a left-hand side of the rotary actuator;
a left motor operably connected to the left shaft, such that the left motor rotates the left shaft;
a right shaft projecting out towards a right-hand side of the rotary actuator; and
a right motor operably connected to the right shaft, such that the right motor rotates the right shaft;

a left outer actuator shaft operably connected to the actuator housing, such that the left outer actuator shaft rotates when the actuator housing rotates;
a left inner actuator shaft operably connected to the left shaft, such that the left inner actuator shaft rotates when the left shaft rotates; and
an output gearbox comprising:
a ring gear rigidly connected to the left outer actuator shaft, such that the ring gear rotates when the left outer actuator shaft rotates;
a center gear located within the ring gear, the center gear being operably connected to the left inner actuator shaft, such that the center gear rotates when the left inner actuator shaft rotates;
a planetary gear interposed between the ring gear and the center gear, the planetary gear meshing with the ring gear and the center gear, such that the planetary gear rotates when at least one of the ring gear and the center gear rotates; and
an actuator stub operably connected to the planetary gear, such that the actuator stub rotates with the planetary gear.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. The prior art doesn’t show or suggest the combination of elements recited in the claims, in particular, the output gearbox in combination with the specific left and right motors. While there are examples (e.g. Hornischer ‘470) of dual motor systems with planetary gearing, they are arranged differently and lack particular features recited in the claims. Thus, the examiner is required to allow the claims since there are no further rejections or objections to thereto. 

Prior Art Discussed
The references cited by applicant in his Information Disclosure Statement(s) filed 17 June 2020 and 19 October 2018 have been considered by the examiner. 
None of the references show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Tuesday, March 2, 2021